JENNINGS, J.
The appeal . herein is from an order vacating and setting aside the default of the defendant *511entered by the clerk—an order made before the entry of any judgment "in the action.  Such an order, where it appears that no judgment has been entered upon the. default, is not the subject of a separate appeal. It is in no sense an order made after judgment and is not one of the interlocutory orders enumerated in section 963 of the Code of Civil Procedure. (Savage v. Smith, 154 Cal. 325 [97 Pac. 821]; Rauer’s Law etc. Co. v. Standley, 3 Cal. App. 44 [84 Pac. 214] ; Rose v. Lelande, 17 Cal. App. 308 [119 Pac. 532]; LaPique v. Plummer, 24 Cal. App. 685 [142 Pac. 107].)
The appeal is dismissed.
Barnard, P. J., and Marks, J., concurred.